DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0081864A1, “Hess”) in view of Voegele (US 2008/0114334A) in view of Penny et al. (US 2020/0188044A1, “Penny”).
Regarding claim 1, Hess discloses a method of performing bariatric surgery including positioning a gastrectomy device (first surgical instrument) in a selected location in a stomach [0005]. Hess discloses introducing a sizing device to size the portion of the stomach to be transected and transecting a portion of the stomach using a surgical stapling instrument [0006, 0008, 0009, 0011]. However, Hess does not disclose manually applying an adherent material to the stomach along a desired transection line or cutting the stomach along the desired transection line using a robotically-controlled surgical instrument.
In the same field of endeavor, removing portions of a stomach, Voegele teaches manually applying an adherent material (51) to the stomach (Fig. 1) by a marker device (25) (Fig. 1; [0019, 0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the step of Hess wherein a sizing device is introduced to determine where the stomach should be transected with manually applying an adherent material using a marker device, as taught by Voegele, as this modification involves the simple substitution of one means for creating a desired transection line for another for the predictable result of providing a durable mark on tissue through bodily fluids and blood [0019].
In the same field of endeavor, gastrectomies, Penny teaches robotically manipulating a surgical instrument along a pre-defined path. The surgical instrument cuts (resects) and fastens the stomach tissue [0011-0014]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the surgical instrument of Hess with the robotically-controlled surgical stapling instrument, as taught by Penny, to provide precise and reliable cutting since the controller is capable of guiding the instrument along the desired path.
Regarding claim 6, the combination of Hess, Voegele and Penny discloses that the adherent material is a surgical glue. Surgical glue is known as tissue adhesive. It is noted that cyanoacrylate is a covalent bonding adhesive that is a surgical glue [0026]. Voegele teaches that the adherent material is capable of adhering to tissue, i.e. stomach, lungs [0018, 0019, 0026, 0023, 0026].
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Voegele and Penny, as applied to claim 1 above, and further in view of Hastings (US 5,725,568) and Wojciak (US 2003/0065069A1).
Regarding claims 2-4, the combination of Hess, Voegele and Penny discloses using a marking device to apply the adherent material (cyanoacrylate; [0026]) in a fluid unpolymerized state that is polymerized by tissue contact or adhesive initiators to provide a durable mark on the tissue [0019; Voegele]. Penny teaches a computer program of the robotic surgical system that includes a computer vision algorithm that analyzes endoscopic image data or light variations to detect shape characteristics to determine the location of the desired path. Although the adherent material is disclosed as being activated/polymerized, the combination of Hess, Voegele and Penny does not disclose activating or polymerizing the adherent material such that it is visible. 
In the same field of endeavor, activating adherent materials, Hastings teaches that materials (cyanoacrylates) are activated/cured/polymerized by the application of energy, e.g. heat or UV light from a device/catheter (C2;L25-30). In the same field of endeavor, activating adherent materials, Wojciak teaches an adhesive formed of cyanoacrylate wherein the adhesive has no initial fluorescence and no color but the cured composition fluoresces and undergoes a visible color change [0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Hess, Voegele and Penny with activating the adherent material to render the adherent material visible, as taught by Hastings and Wojciak, to provide an indicator for the user to readily determine when the adhesive has substantially cured.
Claim(s) 8-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0081864A1, “Hess”) in view of Trivedi (US 2014/0114121A1) in view of Voegele (US 2008/0114334A) in view of Penny et al. (US 2020/0188044A1, “Penny”).
Regarding claims 8-10, Hess discloses a method of performing bariatric surgery including positioning a gastrectomy device (first surgical instrument) in a selected location in a stomach [0005]. Hess discloses introducing a sizing device to size the portion of the stomach to be transected and transecting a portion of the stomach using a surgical stapling instrument [0006, 0008,0011]. However, Hess does not disclose a gastrectomy device including an expanding sail member that engages a greater curvature of the stomach, a shaft member urged into complementary mating relation with a lesser curvature of the stomach, manually applying an adherent material to the stomach along a desired transection line or cutting the stomach along the desired transection line using a robotically-controlled surgical instrument.
In the same field of endeavor, gastrectomy devices, Trivedi teaches expanding a sail member (40; Fig. 3) of a gastrectomy device relative to an elongated shaft member (20) to engage a greater curvature of the stomach while urging the elongated shaft member into complementary mating relation with a lesser curvature of the stomach [0033-0034].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gastrectomy device of Hess with the gastrectomy device of Trivedi and expanding the sail member to engage the greater curvature and urging the elongated shaft member against the lesser curvature, as this modification involves the simple substitution of one gastrectomy device with another to provide means for maintaining orientation of the device despite spasms, folding, spiraling and/or shafting of the stomach and allowing proper positioning within the stomach without assistance of an viewing instrument [0024]. 
In the same field of endeavor, removing portions of a stomach, Voegele teaches manually applying an adherent material (51) to the stomach (Fig. 1) by a marking device (25). The marking device applies a physical marking that creates lines on tissue (Fig. 1; [0019, 0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the step of Hess wherein a sizing device is introduced to determine where the stomach should be transected with manually applying an adherent material using a marker device, as taught by Voegele, as this modification involves the simple substitution of one means for creating a desired transection line for another for the predictable result of providing a durable mark on tissue through bodily fluids and blood [0019].
In the same field of endeavor, gastrectomies, Penny teaches robotically manipulating a surgical instrument along a pre-defined path. The surgical instrument cuts (resects) and fastens the stomach tissue [0011-0014]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the surgical instrument of Hess with the robotically-controlled surgical stapling instrument, as taught by Penny, to provide precise and reliable cutting since the controller is capable of guiding the instrument along the desired path.
Regarding claim 14, the combination of Hess, Trivedi, Voegele and Penny discloses that the marking device is manually moved by a clinician to define the desired transection line along the stomach [0020; Voegele].
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Trivedi, Voegele and Penny, as applied to claim 9 above, and further in view of Sitzmann (US 2006/0020167A1).
Regarding claim 13, the combination of Hess, Trivedi, Voegele, and Penny does not disclose that the robotically-controlled surgical instrument automatically transects the stomach along the desired transection line following the physical marking on the stomach.
In the same field of endeavor, robotically-controlled surgical instruments, Sitzmann teaches a surgical stapler that is robotically-controlled [0016]. The surgical stapler may be manually or automatically driven to cut/transect [0161]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the robotically-controlled surgical stapler of the combination of Hess, Trivedi, Voegele, and Penny with means to automatically cut/transect the stomach along the desired transection line, as taught by Sitzmann, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation that at least one would be successful.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Trivedi, Voegele and Penny, as applied to claim 9 above, and further in view of Falkenstein et al. (US 2009/0248022A1, “Falkenstein”).
Regarding claims 11 and 12, the combination of Hess, Trivedi, Voegele and Penny discloses cutting the stomach along the transection line formed by physical marking with surgical glue but does not disclose applying heat to the surgical glue, thereby sealing the transection line.
In the same field of endeavor, sealing with surgical instruments, Falkenstein teaches a sealer/divider or fusion tool that is an electrosurgical instrument. The instrument includes a jaw assembly that seals tissue using heat while compressing tissue and a cutting blade that divides the sealed tissue [0224, 0228, 0230, 0286, 0289, 0307]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the staples of the surgical instrument of the combination of Hess, Trivedi, Voegele and Penny with means for sealing and dividing tissue, as taught by Falkenstein, as this modification involves the simple substitution of one means of sealing with another for the predictable result of coupling tissue with transection.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Hastings, Wojciak and Penny.
Regarding claims 15 and 16, Voegele discloses a method of performing a surgical procedure using a robotic surgical system including manually moving a marking device (25) along tissue while applying a surgical glue (cyanoacrylate; [0026]) to tissue, thereby defining a transection line along the tissue (Fig. 1; [0019, 0020]). 
In the same field of endeavor, activating adherent materials, Hastings teaches that materials (cyanoacrylates) are activated/cured/polymerized by the application of energy, e.g. heat or UV light from a device/catheter (C2;L25-30). In the same field of endeavor, activating adherent materials, Wojciak teaches an adhesive formed of cyanoacrylate wherein the adhesive has no initial fluorescence and no color but the cured composition fluoresces and undergoes a visible color change [0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Voegele with activating the adherent material to render the adherent material visible, as taught by Hastings and Wojciak, to provide an indicator for the user to readily determine when the adhesive has substantially cured.
In the same field of endeavor, gastrectomies, Penny teaches robotically manipulating a surgical instrument along a pre-defined path. The surgical instrument cuts (resects) and fastens the stomach tissue as the marking device moves along the tissue (Fig. 1; [0011-0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the surgical instrument of Voegele with the robotically-controlled surgical stapling instrument, as taught by Penny, to provide precise and reliable cutting since the controller is capable of guiding the instrument along the desired path.
Regarding claims 17 and 18, In the same field of endeavor, sealing with surgical instruments, Falkenstein teaches a sealer/divider or fusion tool that is an electrosurgical instrument. The instrument includes a jaw assembly that seals tissue by applying heat while compressing tissue and cutting to divide the sealed tissue [0224, 0228, 0230, 0286, 0289, 0307]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the staples of the surgical instrument of the combination of Voegele, Hastings, Wojciak and Penny with means for sealing and dividing tissue, as taught by Falkenstein, as this modification involves the simple substitution of one means of sealing with another for the predictable result of coupling tissue with transection. With this modification, the heat applied to the tissue cures the surgical glue (cyanoacrylate) to effect the seal of the tissue along the transection lines (C2;L25-30; Hastings).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Hastings, Wojciak and Penny.
Regarding claim 19, Hess discloses a method of performing bariatric surgery including positioning a gastrectomy device (first surgical instrument) in a selected location in a stomach prior to a marking device in the form of a sizing device [0005]. The sizing device is introduced to size the portion of the stomach to be transected and transecting a portion of the stomach using a surgical stapling instrument [0006, 0008, 0009, 0011]. However, Hess does not disclose expanding a sail member of the gastrectomy device.
In the same field of endeavor, gastrectomy devices, Dierking teaches a gastrectomy device including an expanding a sail member (566; Fig. 49) of a gastrectomy device relative to an elongated shaft member (540) to engage a greater curvature of the stomach while urging the elongated shaft member into complementary mating relation with a lesser curvature of the stomach [0103-0108]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gastrectomy device of the combination of Voegele, Hastings, Wojciak, Penny and Hess with the gastrectomy device of Dierking and expanding the sail member to engage the greater curvature and urging the elongated shaft member against the lesser curvature, as this modification involves the simple substitution of one gastrectomy device with another to provide means for maintaining orientation of the device despite spasms, folding, spiraling and/or shafting of the stomach and allowing proper positioning within the stomach without assistance of an viewing instrument [0104]. 
Allowable Subject Matter
Claim(s) 5, 7, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art discloses a gastrectomy device that emits light therefrom (Dierking) but there are no references or combinations thereof that disclose that the emitting light is applied to the adherent material.
Regarding claim 7, the prior art discloses that the sail member is moved from an unexpanded configuration to an expanded configuration (Dierking, Trievedi) and applying the adherent material to the stomach (Voegele) but there are no references or combinations thereof that expressly state that the expansion occurs prior to applying the adherent material.
Regarding claim 20, the prior art discloses emitting light from the lights disposed along the sail member (Dierking) but does not disclose or suggest a method including applying the surgical glue along a pathway defined by the plurality of lights.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holsten et al. (US 2016/0015544A1) and Thompson et al. (US 2009/0012544A1) disclose a gastric tube with a sail member. Murray et al. (US 2010/0081883A1) discloses transecting a stomach using a transection line [0070]. Petty et al. (US 2012/0255986A1) discloses a stapler that is used to heat and divide tissues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771